On Application for Rehearing.
FRICK, J.
Counsel for the Mountain States Life Insurance Company, the principal defendant, has filed an application for a rehearing, and, in case a rehearing is denied, then for a modification of the judgment as the same appears in the original opinion.
There is no merit to the application for a rehearing, and nothing could be gained by a further discussion. There, however, is merit in counsel’s request that the judgment of this court be modified. As the judgment now stands the license *592or permit of tbe Company to transact business in this state is unconditionally annulled and set aside without giving it any opportunity to comply with the provisions of our statute and the further orders of the Commissioner. The judgment is therefore too sweeping. The judgment should be, and the same is hereby, modified, as follows: That the order of the Commissioner granting the Company a license or permit to transact the business of life insurance in this state is set aside and annulled; provided, however, that the company is hereby granted leave ,to apply to the Commissioner under its original application for a' license or permit to transact the business aforesaid in this state in case it shall comply with the provisions of our statute and with the conditions imposed in this opinion and with the lawful orders of the Commissioner. In all other respects the opinion and the judgment of this court are adhered to. The Company is, however, required to pay the costs as stated in the original opinion.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.